                                                                         JS-6
1
2                                                                         5/1/2019
3
                                                                          CW
4
5
6
7
8                            UNITED STATES DISTRICT COURT,
9                           CENTRAL DISTRICT OF CALIFORNIA
10
11   SIXTO ALEGRIA FERNANDEZ,                ) Case No. 2:18-cv-10144-SK
12           Plaintiff,                      )
     vs.                                     ) JUDGMENT OF REMAND
13                                           )
14   NANCY A. BERRYHILL,                     )
     Acting Commissioner of Social Security, )
15
              Defendant.                     )
16   _______________________________         )
17
18         The Court hereby approves the parties’ Stipulation to Voluntary Remand Pursuant
19   to Sentence Four of 42 U.S.C. § 405(g) and to Entry of Judgment (“Stipulation to
20   Remand”) lodged concurrent with this Judgment of Remand,
21         IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the above-
22   captioned action is remanded to the Commissioner of Social Security for further
23   proceedings consistent with the Stipulation to Remand.
24
25
26   DATED: May 1, 2019                 __________________________________
                                        HONORABLE STEVE KIM
27
                                        UNITED STATES MAGISTRATE JUDGE
28
